      Case 3:17-cv-00336-CWR-FKB Document 59 Filed 12/26/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                        )
COMMISSION,                                         )
                                                    )
                     Plaintiff,                     )
                                                    )      Civil Action No.
v.                                                  )      3:17-CV-336-CWR-FKB
                                                    )
ASURION, LLC                                        )
                                                    )
       Defendant.                                   )

                  PLAINTIFF’S MOTION FOR STAY AND EXTENSIONS

       Plaintiff Equal Employment Opportunity Commission (EEOC) moves to stay this litigation

and extend all deadlines due to the lapse in appropriations and government shutdown.

       1.      Federal government appropriations lapsed at midnight on December 21, 2018, and

the EEOC is shut down.

       2.      Under the Antideficiency Act, 31 U.S.C. § 1341 et seq., the EEOC is prohibited

from litigating this matter during the shutdown, except for a four-hour wind-down on December

26, 2018.

       3.      Therefore, the EEOC seeks an order staying this litigation for the duration of the

shutdown and extending all deadlines for the same duration as the shutdown.

4.     Counsel for the EEOC has attempted to contact Defendant’s counsel via office phone and

electronic mail regarding this motion and has been unsuccessful. Counsel for Defendant is

currently out of the office on parental leave.

       WHEREFORE, Plaintiff requests this Court enter an Order staying this litigation and

extending all deadlines by the same duration as the shutdown.

                                                    Respectfully submitted,
     Case 3:17-cv-00336-CWR-FKB Document 59 Filed 12/26/18 Page 2 of 2




Dated: December 26, 2018



                                           MARSHA L. RUCKER
                                           Regional Attorney

                                           GERALD L. MILLER
                                           Supervisory Trial Attorney

                                           Kurt Fischer
                                           Trial Attorney

                                           EQUAL EMPLOYMENT OPPORTUNITY
                                           COMMISSION
                                           Birmingham District Office
                                           Ridge Park Place, Suite 2000
                                           1130 22nd Street South
                                           Birmingham, Alabama 35205
                                           Tel.: (205) 212-2043

                                           /s/Harriett Oppenheim
                                           HARRIETT OPPENHEIM
                                           Senior Trial Attorney

                                           EQUAL EMPLOYMENT OPPORTUNITY
                                           COMMISSION
                                           Dr. A. H. McCoy Federal Building
                                           100 W. Capitol Street, Suite 338
                                           Jackson, Mississippi 39269
                                           Tel.: (601) 948-8454
                                           harriett.oppenheim.eeoc.gov



                              CERTIFICATE OF SERVICE

      I hereby certify that on December 26, 2018, I filed the foregoing with the Clerk of Court

using the CM/ECF system which will electronically send notification of the filing to all

attorneys of record.

                                            /s/Harriett Oppenheim
                                            Harriett Oppenheim

                                              2
